Title: Report on the Petition of Griffith Jones, [28 November 1792]
From: Treasury Department,Hamilton, Alexander
To: Speaker of the House of Representatives



[Philadelphia, November 28, 1792Communicated on November 28, 1792]
[To the Speaker of the House of Representatives]

The Secretary of the Treasury, to whom was referred the petition of Griffith Jones, by an Order of the House of Representatives of the 14th. instant, thereupon respectfully reports:
That the case is one of those stated in a former Report to the House, dated the 16th of April 1792, as barred by the Acts of limitation.
That the present petition is accompanied with a Certificate, recently given by William Mumford, late a Clerk in the Commissioners Office for settling the Accounts of the State of Pennsylvania, with the United States, intended to prove that the claim of the petitioner had been presented at the said office, previous to the time limited for receiving claims.
Admitting the fact to be, as stated in the certificate, it does not appear to amount to such an exhibition of the claim, as would remove the case out of the operation of the Acts of limitation.
But the admission of evidence of the nature of that, which is here offered, after so great a lapse of time, would, it is conceived, be, for obvious reasons, extremely dangerous.
Viewing the matter in this light, nothing of weight occurs to the Secretary, that could lead to an opinion different from that, which he has formerly expressed on the subject.

Which is humbly submitted.

Alexander Hamilton,Secretary of the Treasury.
Treasury DepartmentNovember 28th 1792.

